UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 Deutsche Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2015(Unaudited) Deutsche Strategic Equity Long/Short Fund Shares Value ($) Long Positions 114.9% Common Stocks 97.7% Consumer Discretionary 22.1% Auto Components 6.0% American Axle & Manufacturing Holdings, Inc.* (a) Cie Generale des Etablissements Michelin (b) Faurecia Goodyear Tire & Rubber Co. (a) Koito Manufacturing Co., Ltd. Lear Corp. (a) (b) Magna International, Inc. (a) Plastic Omnium SA Automobiles 0.4% General Motors Co. Diversified Consumer Services 0.0% Bright Horizons Family Solutions, Inc.* Hotels, Restaurants & Leisure 4.1% Ainsworth Game Technology Ltd. Aramark Bloomin' Brands, Inc. (b) Buffalo Wild Wings, Inc.* (b) Caesars Entertainment Corp.* Domino's Pizza, Inc. (a) (b) Hilton Worldwide Holdings, Inc.* McDonald's Corp. Melco Crown Entertainment Ltd. (ADR) MGM Resorts International* OPAP SA Panera Bread Co. "A"* Sonic Corp. (b) Starwood Hotels & Resorts Worldwide, Inc. Household Durables 0.0% WCI Communities, Inc.* Internet & Catalog Retail 1.1% Groupon, Inc.* The Priceline Group, Inc.* Wayfair, Inc. "A"* Media 6.6% Cineplex, Inc. (b) Comcast Corp. "A" DISH Network Corp. "A"* Liberty Global PLC "A"* Loral Space & Communications, Inc.* New Media Investment Group, Inc. Pearson PLC Sirius XM Holdings, Inc.* Time Warner, Inc. Tribune Media Co. "A" Twenty-First Century Fox, Inc. "A" UBM PLC Viacom, Inc. "B" (a) Walt Disney Co. (a) Wolters Kluwer NV Multiline Retail 0.2% Dollar General Corp. Dollar Tree, Inc.* Sears Holdings Corp.* Specialty Retail 2.8% AutoNation, Inc.* AutoZone, Inc.* Home Depot, Inc. (a) O'Reilly Automotive, Inc.* (b) Textiles, Apparel & Luxury Goods 0.9% NIKE, Inc. "B" Consumer Staples 7.7% Beverages 1.7% Anheuser-Busch InBev NV Brown-Forman Corp. "B" (b) Davide Campari-Milano SpA Food & Staples Retailing 1.1% Costco Wholesale Corp. Food Products 2.7% Associated British Foods PLC Chocoladefabriken Lindt & Sprungli AG (Registered) 20 Kellogg Co. (a) (b) Kerry Group PLC "A" (c) Kerry Group PLC "A" (c) Oceana Group Ltd. Origin Enterprises PLC* 1 9 The JM Smucker Co. (b) Household Products 0.7% HRG Group, Inc.* Procter & Gamble Co. (a) Personal Products 0.5% Asaleo Care Ltd. Tobacco 1.0% British American Tobacco PLC Reynolds American, Inc. (b) Energy 4.3% Energy Equipment & Services 0.8% Baker Hughes, Inc. Halliburton Co. (a) Nordic American Offshore Ltd.* Transocean Partners LLC (Units) Oil, Gas & Consumable Fuels 3.5% Anadarko Petroleum Corp. Atlas Energy Group LLC* Atlas Resource Partners LP Black Stone Minerals LP* Caltex Australia Ltd. Encana Corp. Enviva Partners LP* Freehold Royalties Ltd. Gulf Coast Ultra Deep Royalty Trust* Kinder Morgan, Inc. QEP Resources, Inc. SandRidge Energy, Inc.* Targa Resources Corp. Targa Resources Partners LP WPX Energy, Inc.* Financials 16.2% Banks 5.5% Aldermore Group PLC* Banca Popolare dell'Emilia Romagna SC Banca Popolare di Milano Scarl Banco Popolare SC* Bank of Ireland* (c) Bank of Ireland* (c) BOC Hong Kong (Holdings) Ltd. Chongqing Rural Commercial Bank Co., Ltd. "H" Citigroup, Inc. Credito Valtellinese SC* ING Groep NV (CVA) Israel Discount Bank Ltd. "A"* JPMorgan Chase & Co. Kasikornbank PCL (Foreign Registered) Mizuho Financial Group, Inc. Permanent TSB Group Holdings PLC* Piraeus Bank SA* Standard Chartered PLC Turkiye Garanti Bankasi AS Unione di Banche Italiane SCpA Wells Fargo & Co. Capital Markets 1.6% Capital Southwest Corp. (b) E*TRADE Financial Corp.* Henderson Group PLC KKR & Co. LP Tetragon Financial Group Ltd. (c) Tetragon Financial Group Ltd. (c) THL Credit, Inc. Consumer Finance 1.2% Navient Corp. Springleaf Holdings, Inc.* (a) Diversified Financial Services 1.1% Moody's Corp. (a) (b) Insurance 2.6% American International Group, Inc. Mediolanum SpA MetLife, Inc. Prudential PLC Sampo Oyj "A" Sanlam Ltd. St James's Place PLC W.R. Berkley Corp. (b) XL Group PLC Real Estate Investment Trusts 2.0% Chimera Investment Corp. (REIT) Gaming and Leisure Properties, Inc. (REIT) Klepierre (REIT) New Residential Investment Corp. (REIT) New Senior Investment Group, Inc. (REIT) PennyMac Mortgage Investment Trust (REIT) Real Estate Management & Development 2.0% Altisource Portfolio Solutions SA* Altus Group Ltd. (b) Daito Trust Construction Co., Ltd. Daiwa House Industry Co., Ltd. Mitsubishi Estate Co., Ltd. Pruksa Real Estate PCL Pruksa Real Estate PCL (Foreign Registered) Realogy Holdings Corp.* Thrifts & Mortgage Finance 0.2% PennyMac Financial Services, Inc. "A"* Health Care 11.9% Biotechnology 0.7% Actelion Ltd. (Registered) Cerulean Pharma, Inc.* Curis, Inc.* United Therapeutics Corp.* (a) Health Care Equipment & Supplies 3.1% Becton, Dickinson & Co. (a) (b) IDEXX Laboratories, Inc.* (a) (b) Medtronic PLC Health Care Providers & Services 2.0% Cigna Corp. Fresenius SE & Co. KGaA Humana, Inc. Life Healthcare Group Holdings Ltd. McKesson Corp. Mediclinic International Ltd. Spire Healthcare Group PLC, 144A* Life Sciences Tools & Services 0.8% Thermo Fisher Scientific, Inc. (a) Pharmaceuticals 5.3% Actavis PLC* (a) AstraZeneca PLC Auris Medical Holding AG* Bayer AG (Registered) Carbylan Therapeutics, Inc.* Ipsen SA Paratek Pharmaceuticals, Inc. Perrigo Co. PLC Shire PLC (ADR) Teva Pharmaceutical Industries Ltd. (ADR) (a) Zoetis, Inc. (a) Industrials 14.6% Aerospace & Defense 2.8% TransDigm Group, Inc. Triumph Group, Inc. (a) (b) Air Freight & Logistics 1.2% FedEx Corp. (a) Airlines 1.5% Alaska Air Group, Inc. (a) United Continental Holdings, Inc.* Building Products 0.9% Armstrong World Industries, Inc.* Fortune Brands Home & Security, Inc. (b) Commercial Services & Supplies 0.6% Elior Participations SCA, 144A KAR Auction Services, Inc. Construction & Engineering 0.8% AECOM* (b) Electrical Equipment 0.8% Alstom SA* Sensata Technologies Holding NV* (b) Industrial Conglomerates 0.5% Alliance Global Group, Inc. Machinery 2.1% FANUC Corp. Kurita Water Industries Ltd. Sulzer AG (Registered) Terex Corp. (a) (b) Vallourec SA Road & Rail 1.4% Kansas City Southern Union Pacific Corp. (a) Trading Companies & Distributors 1.9% AerCap Holdings NV* Neff Corp. "A"* WESCO International, Inc.* (a) (b) Transportation Infrastructure 0.1% BBA Aviation PLC Information Technology 7.4% Communications Equipment 0.6% Motorola Solutions, Inc. Electronic Equipment, Instruments & Components 1.7% Anixter International, Inc.* (a) CDW Corp. Ingram Micro, Inc. "A"* (a) Internet Software & Services 1.3% Baidu, Inc. (ADR)* (a) eBay, Inc.* Google, Inc. "A"* (a) IT Services 2.1% Amadeus IT Holding SA "A" Atos SE Itochu Techno-Solutions Corp. MasterCard, Inc. "A" Semiconductors & Semiconductor Equipment 0.9% SunEdison, Inc.* Software 0.8% Intuit, Inc. (b) Monitise PLC* Materials 12.4% Chemicals 7.9% Arkema Ashland, Inc. Dow Chemical Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. (a) (b) Kuraray Co., Ltd. LyondellBasell Industries NV "A" Orion Engineered Carbons SA The Sherwin-Williams Co. (a) W.R. Grace & Co.* (a) (b) Construction Materials 1.5% CRH PLC Martin Marietta Materials, Inc. (b) Summit Materials, Inc. "A"* Containers & Packaging 2.8% Intertape Polymer Group, Inc. Nampak Ltd. Owens-Illinois, Inc.* (a) Pact Group Holdings Ltd. Metals & Mining 0.2% ArcelorMittal Telecommunication Services 0.6% Diversified Telecommunication Services 0.0% Pacific DataVision, Inc.* Wireless Telecommunication Services 0.6% SoftBank Corp. Turkcell Iletisim Hizmetleri AS Utilities 0.5% Independent Power & Renewable Eletricity Producers 0.5% Abengoa Yield PLC Infinis Energy PLC Vivint Solar, Inc.* Total Common Stocks (Cost $107,822,277) Preferred Stocks 0.1% Financials Federal Home Loan Mortgage Corp. "X"* Federal Home Loan Mortgage Corp. "V"* Federal National Mortgage Association "S"* Federal National Mortgage Association "N"* Federal National Mortgage Association "M"* Total Preferred Stocks (Cost $109,776) Principal Amount ($) Value ($) Corporate Bonds 0.3% Consumer Discretionary 0.1% Caesar's Entertainment Operating Co., Inc., 9.0%, 2/15/2020 * Telecommunication Services 0.2% HC2 Holdings, Inc., 144A, 11.0%, 12/1/2019 Intelsat Luxembourg SA: 7.75%, 6/1/2021 8.125%, 6/1/2023 Total Corporate Bonds (Cost $329,139) Shares Value ($) Exchange-Traded Fund 0.1% iShares U.S. Home Construction Fund(Cost $67,128) Warrants 0.0% Financials Alpha Bank AE, Expiration Date 12/10/2017*(Cost $31,633) Securities Lending Collateral 11.7% Daily Assets Fund Institutional, 0.14% (d) (e) (Cost $13,529,534) Cash Equivalents 5.0% Central Cash Management Fund, 0.09%(e) (Cost $5,829,213) % of Net Assets Value ($) Total Long Positions (Cost $127,718,700) † Other Assets and Liabilities, Net Securities Sold Short Net Assets † The cost for federal income tax purposes was $129,187,059.At May 31, 2015, net unrealized appreciation for all securities based on tax cost was $3,833,526.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $11,421,317 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,587,791. Shares Value ($) Common Stocks Sold Short 4.9% Consumer Discretionary 0.9% Media 0.3% Mediaset Espana Comunicacion SA Multiline Retail 0.1% Poundland Group PLC Textiles, Apparel & Luxury Goods 0.5% LVMH Moet Hennessy Louis Vuitton SE Under Armour, Inc. "A" Consumer Staples 0.5% Food & Staples Retailing 0.3% Sprouts Farmers Market, Inc. Food Products 0.2% Hain Celestial Group, Inc. Energy 0.3% Energy Equipment & Services 0.1% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 0.2% Repsol SA Financials 0.6% Banks 0.1% Bank of Georgia Holdings PLC Capital Markets 0.3% Julius Baer Group Ltd. Insurance 0.2% Hannover Rueck SE Health Care 0.7% Biotechnology 0.3% Exact Sciences Corp. Keryx Biopharmaceuticals, Inc. Health Care Equipment & Supplies 0.3% Getinge AB "B" Varian Medical Systems, Inc. Pharmaceuticals 0.1% Pacira Pharmaceuticals, Inc. Industrials 0.8% Machinery 0.7% AGCO Corp. Deere & Co. Terex Corp. Trading Companies & Distributors 0.1% United Rentals, Inc. Information Technology 0.6% Internet Software & Services 0.3% Alibaba Group Holding Ltd. (ADR) Software 0.3% NetScout Systems, Inc. Materials 0.3% Chemicals 0.3% International Flavors & Fragrances, Inc. Telecommunication Services 0.2% Wireless Telecommunication Services 0.2% M1 Ltd. Total Common Stocks Sold Short (Proceeds $5,677,572) Exchange-Traded Funds Sold Short 31.0% Energy Select Sector SPDR Fund iShares Nasdaq Biotechnology Fund iShares Russell 2000 Index Fund Lyxor ETF STOXX Europe 600 Automobiles & Parts Nikkei 225 Fund Nomura TOPIX Exchange Traded Fund SPDR S&P rust SPDR S&P MidCap 400 Trust Vanguard FTSE Europe Fund WisdomTree Japan Hedged Equity Fund Total Exchange-Traded Funds Sold Short (Proceeds $34,937,291) Total Positions Sold Short (Proceeds $40,614,863) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. The following table represents a bondthat is in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Caesar's Entertainment Operating Co., Inc.* 9.0% 2/15/2020 * Non-income producing security. (a) All or a portion of these securities are pledged as collateral for short sales. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at May 31, 2015 amounted to $13,119,757, which is 11.3% of net assets. (c) Securities with the same description are the same corporate entity but trade on different stock exchanges. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen (Certificate of Stock) FTSE: Financial Times and the London Stock Exchange REIT: Real Estate Investment Trust S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt At May 31, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) JPX-Nikkei Index 400 JPY 6/11/2015 20 Nikkei 225 Index JPY 6/11/2015 2 TOPIX Index JPY 6/11/2015 2 Total unrealized appreciation At May 31, 2015, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 90 Day Eurodollar USD 12/19/2016 ) As of May 31, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 6/24/2015 State Street Bank and Trust USD EUR 9/21/2015 State Street Bank and Trust USD EUR 8/18/2015 State Street Bank and Trust BRL USD 6/2/2015 State Street Bank and Trust EUR USD 6/23/2015 State Street Bank and Trust USD CAD 8/19/2015 State Street Bank and Trust CHF USD 8/19/2015 State Street Bank and Trust CAD USD 8/19/2015 State Street Bank and Trust ILS USD 8/19/2015 State Street Bank and Trust USD EUR 8/19/2015 State Street Bank and Trust AUD USD 8/19/2015 State Street Bank and Trust ZAR USD 8/19/2015 State Street Bank and Trust JPY USD 8/19/2015 State Street Bank and Trust EUR USD 8/19/2015 State Street Bank and Trust EUR USD 6/25/2015 State Street Bank and Trust HKD USD 8/19/2015 State Street Bank and Trust GBP USD 8/19/2015 State Street Bank and Trust USD GBP 8/19/2015 State Street Bank and Trust EUR USD 8/19/2015 State Street Bank and Trust Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 6/24/2015 ) State Street Bank and Trust EUR USD 8/20/2015 ) State Street Bank and Trust EUR USD 8/18/2015 ) State Street Bank and Trust EUR USD 6/17/2015 ) State Street Bank and Trust USD GBP 8/19/2015 ) State Street Bank and Trust USD EUR 6/25/2015 ) State Street Bank and Trust USD HKD 8/19/2015 ) State Street Bank and Trust USD SEK 8/19/2015 ) State Street Bank and Trust EUR USD 9/21/2015 ) State Street Bank and Trust GBP USD 8/19/2015 ) State Street Bank and Trust CHF USD 6/17/2015 ) State Street Bank and Trust THB USD 8/19/2015 ) State Street Bank and Trust USD CHF 8/19/2015 ) State Street Bank and Trust USD ZAR 8/19/2015 ) State Street Bank and Trust USD BRL 6/2/2015 ) State Street Bank and Trust USD EUR 6/23/2015 ) State Street Bank and Trust USD JPY 8/19/2015 ) State Street Bank and Trust GBP USD 6/17/2015 ) State Street Bank and Trust Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP Great British Pound HKD Hong Kong Dollar ILS Israeli Shekel JPY Japanese Yen SEK Swedish Krona THB Thai Baht USD United States Dollar ZAR South African Rand Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(f) $ $ $
